Title: To George Washington from Alexander Scammell, 22 December 1780
From: Scammell, Alexander
To: Washington, George


                        
                            Sr
                            New Windsor Decr 22nd 1780
                        
                        I have made particular Inquiry of Colo. Meig’s Officers relative to the leather Caps—And find they are of
                            opinion that it takes no more leather in quality to make one of them than it does to make a single Shoe. That the quantity
                            of leather in three shoes would make two Caps.
                        They inform me that a common workman will make three of them in a day. And a good workman five—That the caps
                            for the soldiery of that Regt in 1777, cost but 8s.L.M. apiece painting the Cypher &c.
                            included, which was nearly the price of a common felt hat that year—That a common cap will last two years good. That some
                            of their men’s caps have lasted four campaigns, and still appear decent—Also that the maker who lives at Middletown
                            Connecticut is employ’d by the board of war to make cartridge boxes for the army, and that after the leather proper for
                            that purpose is cut out, the remnants will answer very well for caps, whereby a considerable saving may be made to the
                            continent. I have the Honor to be Yr Excellencys Most Obedt Humble servant
                        
                            Alexdr Scammell
                        
                    